IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                December 7, 2009 Session

       SHERRI J. HAGER, et al., v. RAMSEY G. LARSON, M.D., et al.

                  Appeal from the Circuit Court for Hamblen County
                     No. 06CV160       Hon. John Wilson, Judge


            No. E2009-00407-COA-R3-CV - FILED FEBRUARY 16, 2010




In this medical malpractice action, defendants filed affidavits along with a summary
judgment motion, setting forth that they had met the standard of care in their treatment of
plaintiff, Sherri J. Hager. The hearing on the summary judgment was continued and
plaintiffs were directed to furnish the Court with an affidavit to support their claims.
Plaintiffs filed the affidavit of a physician who specialized in internal medicine, who opined
that defendants failed to meet the standard of care in treating plaintiff, but stated repeatedly
in the deposition that he could not offer an opinion on causation of any injury that would
merit an award of damages, since he was an internal medicine specialist. The Trial Court
granted defendants summary judgment and, on appeal, we affirm.


  Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., J., and J OHN W. M CC LARTY, J., joined.

Brandy Boyd Slaybaugh, Knoxville, Tennessee, for the appellants, Sherri J. Hager and Brad
Hager.

James G. O'Kane, Knoxville, Tennessee, for the appellees, Ramsey G. Larson, M.D., and
Emergency Coverage Corporation.

Edward G. White, Knoxville, Tennessee, for the appellees, William Tenhet Cummins, M.D.,
Blake Page Melling, M.D., and Healthstar Physicians.
                                            OPINION

                                           Background

       In this medical malpractice suit, this action was filed against multiple health care providers.
Defendants named in the complaint are Morristown Hamblen Hospital Association, Healthstar
Physicians, P.C., Blake P. Melling, M.D., William Cummins, M. D., Emergency Coverage
Corporation d/b/a ECC, Ramsey Larson, M.D., Siva T. Miran, M.D., and Morristown
Gastroenterology, P.C. Morristown Hamblen Hospital Association. Dr. Siva T. Miran and
Morristown Gastroenterology, P.C. were later voluntarily dismissed.

       According to the complaint Drs. Melling and Cummins are employees of Healthstar
Physicians and Dr. Larson is an employee of Emergency Coverage Corporation.

        The complaint sets forth that on August 13, 2005 plaintiff Sherri Hager was admitted to the
Morristown Hamblen Hospital under the care of Dr. Larson with complaints of nausea, abdominal
pain, vomiting, diarrhea and headaches. Dr. Larson ordered that an ultrasound be performed and
consulted Dr. Maran, a gastroenenterologist. On August 14, 2005, Dr. Melling examined Ms. Hager
and requested a surgical consult. Plaintiffs allege that Dr. Melling did not perform “deep palpation
of the abdomen during the examination. Plaintiff also alleges that none of the aforementioned
physicians considered appendicitis as a differential diagnosis. On August 15, 2005, Dr. Cummins,
a surgeon, was consulted and a computed tomography scan was performed. Based on the results of
the scan, Dr. Cummins operated on Ms. Hager and removed her appendix, gall bladder and two
ovarian cysts.

       Plaintiffs allege that all the doctors breached the standard of care "by failing to notify and
diagnose her appendicitis and in delaying surgery to remove [her] appendix [which] caused the
appendix to rupture and infection to spread”, causing her to be entitled to recover damages.

        Numerous motions were filed, including efforts to have the case dismissed based on the
statute of limitations.

       However, this appeal only involves the appellees' motion for summary judgment, which was
granted.

       On June 17, 2008 there was a hearing on defendants’ motion to dismiss/motion for summary
judgment and plaintiffs’ motion for continuance. It is unclear if this hearing pertained only to the
motion for summary judgment filed by Drs. Melling and Cummins or also to the motion filed by Dr.
Larson. The Trial Court granted the continuance and ordered plaintiffs to provide defendants with
a signed affidavit from a competent expert no later than July 1, 2008 in opposition to defendants’
motion.


                                                 -2-
        On July 2, 2008 an affidavit of Brooks Morelock, M.D., was filed. In that affidavit, Dr.
Morelock, an internal medicine specialist, opined that Dr. Melling and Dr. Larson breached the
standard of care in their treatment of Ms. Hager because they did not fully evaluate Ms. Hager, did
not order a non-contrast CT scan and consequently did not diagnose appendicitis within an
appropriate period of time. Dr. Morelock further opined that Dr. Cummins likewise breached the
standard of care when, instead of ordering a CT scan after he examined Ms. Hager, he merely wrote
a note in her chart that Dr. Melling should order that test. Morelock's affidavit does not address
whether Ms. Hager sustained any injury as a result of the alleged breaches of the standard of care.

       A hearing on the motions for summary judgment was held on January 26, 2009 before the
Trial Court. The Trial Court granted the motions and dismissed the suit by order dated February 12,
2009 upon a finding that:

        [D]efendants have made a properly supported motion, that there are no material facts in
        dispute, and that defendants are entitled to final judgment as a matter of law because
        plaintiffs have failed to offer competent expert proof showing that any injury occurred, that
        would not have otherwise occurred, as a result of alleged deviations from the standard of
        care.

        Plaintiffs filed a notice of appeal, and the issue presented for review on appeal is:

        Did the Trial Court err when it granted summary judgment to defendants upon a finding that
        plaintiffs failed to offer competent expert proof that showed that any injury occurred that
        would not have otherwise occurred, as a result of the alleged deviations from the standard
        of care?

          Summary judgment should be awarded when the moving party can demonstrate that there
are no genuine issues of material fact and that it is entitled to judgment as a matter of law. Tenn R.
Civ. P. 56.04; Byrd v. Hall, 847 S.W.2d 208, 214 (Tenn.1993). The moving party cannot simply rely
on conclusory assertions that the non-moving party has no evidence. Byrd at 215. "[I]n Tennessee,
a moving party who seeks to shift the burden of production to the nonmoving party who bears the
burden of proof at trial must either: (1) affirmatively negate an essential element of the nonmoving
party's claim; or (2) show that the nonmoving party cannot prove an essential element of the claim
at trial." Hannan v. Alltel Publishing Co., 270 S.W.3d 1, 8-9 (Tenn. 2008). In addition, "a defendant
asserting an affirmative defense, . . ., shifts the burden of production by alleging undisputed facts that
show the existence of the affirmative defense." Id. at n.6.

         If the moving party presents a properly supported summary judgment motion, the burden then
shifts to the nonmoving party to show that a genuine issue of material fact exists. Byrd, 847 S.W.2d
at 215. We review the trial court's grant of summary judgment de novo with no presumption of
correctness. Guy v. Mutual of Omaha Ins. Co., 79 S.W.3d 528, 534 (Tenn.2002). When considering
a motion for summary judgment, the court must view the evidence in the light most favorable to the
non-moving party and draw all reasonable inferences in the non-moving party's favor. Staples, 15


                                                   -3-
S.W.3d at 89. Summary judgment should be awarded only when a reasonable person could reach
only one conclusion based on the facts and inferences drawn from those facts. Id.

        It is well established under Tennessee law that, except in circumstances in which the alleged
malpractice is within the common knowledge of laymen, the plaintiff in a medical malpractice action
is required to prove all of the three elements by expert testimony set forth in Tenn. Code Ann. § 29-
26-115(a). Mettes v. John, No. M2008-00901-COA-R3-CV, 2009 WL 1422987 at *3 (Tenn. Ct.
App. May 20, 2009); Moon v. St. Thomas Hosp., 983 S.W.2d 225, 229 (Tenn.1998); Hessmer v.
Miranda, 138 S.W.3d 241, 244 (Tenn. Ct. App.2003). As is the case in the matter before this Court,
it is now commonplace for defendants in medical malpractice cases to file motions for summary
judgment to test the strength of the plaintiff’s case. The motion for summary judgment is generally
supported by the defendants’ own affidavits stating that, in their professional opinion, their actions
neither violated the applicable standard of professional practice nor caused the alleged injury. A
defendant’s affidavit of this sort effectively negates the allegations of negligence in the plaintiff's
complaint and forces the plaintiff to demonstrate the existence of a genuine, material factual dispute
that warrants a trial. Hessmer at 244 (citing Finister v. Humboldt Gen. Hosp., Inc., 970 S.W.2d 435,
438 (Tenn.1998); Dunham v. Stones River Hosp., Inc., 40 S.W.3d 47, 51 (Tenn. Ct. App.2000)).

        Here the affidavits of the three defendants clearly stated that they neither deviated from the
standard of care not did their actions cause the injury complained of by Ms. Hager and plaintiffs do
not challenge the sufficiency of the defendants’ affidavits on appeal. Accordingly, the affidavits
produced by defendants were sufficient to shift the burden of production to the plaintiffs and, to
avoid summary judgment, plaintiffs were required to produce expert testimony to counter the defense
affidavits regarding the essential elements of her claim: the recognized standard of acceptable
medical practice, the defendants’ deviation from that standard, and causation. Metts at * 3 (citing
Tenn. Code Ann. § 29-26-115(a); Bowman v. Henard, 547 S.W.2d 527, 531 (Tenn.1977)).

         To meet their burden of production, plaintiffs submitted the affidavit of Dr. Brooks
Morelock. Dr. Morelock opined as to the appropriate standard of care and assigned several examples
of deviations of that standard to each of the three defendant doctors. Thus, Dr. Morelock’s affidavit
was sufficient to raise genuine issues of material fact regarding whether the physicians had breached
the standard of care. However, Dr. Morelock’s affidavit did not address causation as required by
Tenn. Code Ann. § 29-26-115(a)(3). Defendants sought to clarify whether Dr. Morelock was
prepared to offer an opinion connecting their alleged deviations from the standard of care to an injury
sustained by Ms. Hager during Dr. Morelock’s deposition. Repeatedly, Dr. Morelock, an internal
medicine specialist, declared that he was not qualified to offer any opinion as to whether the breaches
of the standard of care he had identified caused the injuries complained of by Ms. Hager. During
this line of questioning during Dr. Morelock's deposition taken by defendants, the exact colloquy,
was:

       Q.      Okay. And just so I’m absolutely perfectly clear about this, you don’t intend to offer
               any opinions or you’re not qualified to offer any opinions about any injury that may
               have flowed from a delayed diagnosis of appendicitis, are you?


                                                 -4-
       And Dr. Morelock reiterated the answer he had already provided several times:

       A.      Correct. That is more of a surgical question.

       Accordingly, when the burden of production was shifted to plaintiffs, plaintiffs failed to offer
any competent expert testimony that the alleged deviations from the standard of care were causally
connected to the injuries claimed by plaintiff as required by Tenn. Code Ann. § 29-26-115(a)(3).
Since plaintiffs did not offer expert proof as to causation, the Trial Court did not err when it granted
summary judgment to defendants-Appellants.

       The granting of summary judgment by the Trial Court is affirmed, and the cause remanded,
with the cost of appeal assessed to the plaintiffs, Sherri J. Hager and Brad Hager.




                                                        _________________________________
                                                        HERSCHEL PICKENS FRANKS, P.J.




                                                  -5-